Case: 10-31224     Document: 00511627078         Page: 1     Date Filed: 10/07/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 7, 2011

                                       No. 10-31224                        Lyle W. Cayce
                                                                                Clerk

SHANNON BAKER MARRS,

                                           Plaintiff-Appellee,

v.

PRUDENTIAL INSURANCE COMPANY OF AMERICA; WINK
COMPANIES, L.L.C.,

                                           Defendants-Appellants,


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                               USDC 6:10-CV-399


Before REAVLEY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
        After suffering a work-related injury, Shannon Baker Marrs sought to
recover disability benefits under an Employee Retirement Income Security Act
plan sponsored by her former employer and insured by Prudential Insurance
Company of America. Prudential denied her claim, and Marrs sued. The district
court granted Marrs’ motion for summary judgment and denied defendants’




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-31224   Document: 00511627078      Page: 2   Date Filed: 10/07/2011



                                  No. 10-31224

motion for summary judgment. We REVERSE the summary judgment entered
by the district court and RENDER judgment in favor of appellants.
                                        I.
      Marrs worked as a pipe designer for Wink Companies, L.L.C. where her
duties included designing piping systems using freehand drawings, as well as
administrative tasks such as keeping an organized filing system and making
copies.
      Marrs suffered a work-related contusion to her left hand. Although initial
treatments healed her hand, she reported lingering arm, leg, and back pain.
Several medical reviews from a variety of doctors failed to identify the cause of
her pain. Marrs’ chiropractor recommended work restrictions including sitting
for no longer than twenty minutes at one time, an ergonomic work station,
working no longer than eight hours a day, working exclusively indoors, keeping
her work computer’s mouse in front of her, and not lifting anything over fifteen
pounds. None of Marrs’ physicians recommended that she be prevented from
working, however.
      Prudential denied Marrs’ initial claim for long-term disability benefits and
affirmed that decision on an internal appeal to Prudential’s plan administrator.
The plan administrator provided a four-page letter explaining its determination
that Marrs was not eligible for long-term benefits. In that letter, Prudential’s
plan administrator outlined its definition of long-term benefits, the factual
background that led to its decision, as well as the medical records it relied upon
for its decision. It analyzed the restrictions placed on Marrs by her chiropractor
and determined that they would not interfere with her ability to return to her
job because they were not part of her regular duties and could be reasonably
accommodated. It also noted that no physician had determined that Marrs’s
restrictions rendered her incapable of returning to work.



                                        2
      Case: 10-31224     Document: 00511627078           Page: 3     Date Filed: 10/07/2011



                                         No. 10-31224

         The district court granted Marrs’ motion for summary judgment and
denied the defendants’ motion for summary judgment without issuing a written
opinion memorializing its reasoning. The only reason it gave on the record at
the motions hearing was that Prudential considered the opinion of a physician
who had not physically examined Marrs.1
                                               II.
         We review the district court’s decision to grant Marrs’ motion for summary
judgment de novo, applying the same standard to the plan administrator’s
decision as the district court. Holland v. Int’l Paper Co. Ret. Plan, 576 F.3d 240,
246 (5th Cir. 2009).           When the plan at issue gives the administrator
discretionary authority to interpret its terms and render benefit decisions, we
will only reverse a denial of benefits if the administrator abused its discretion.
Id.     An administrator abuses its discretion when it acts arbitrarily or
capriciously, and we affirm if substantial evidence supports the decision.
Meditrust Fin. Servs. Corp. v. Sterling Chems., Inc., 168 F.3d 211, 215 (5th Cir.
1999). “Substantial evidence is more than a scintilla, less than a preponderance,
and is such relevant evidence as a reasonable mind might accept as adequate to
support a conclusion.” Ellis v. Liberty Life Assurance Co. of Boston, 394 F.3d
262, 273 (5th Cir. 2004) (internal quotations omitted).
                                                A.
         Marrs raises two arguments to support her position that Prudential’s
denial of her long-term benefits under the plan was an abuse of discretion. First,
she argues that Prudential failed to consider (or at least failed to discuss) certain
evidence of her disability. Second, she contends that her approval for Social


         1
         That reasoning contradicts settled law in this circuit. See, e.g., Gothard v. Metrop. Life
Ins. Co., 491 F.3d 246, 249 (5th Cir. 2007) (“[T]his court has held that an administrator does
not abuse its discretion when it relies on the medical opinion of a consulting physician. This
is so even if the consulting physician only reviews medical records and never physically
examines the claimant . . . .”).

                                                3
   Case: 10-31224    Document: 00511627078      Page: 4    Date Filed: 10/07/2011



                                  No. 10-31224

Security disability benefits proves that Prudential’s denial of her benefits was
an abuse of discretion. Both of these arguments fall short.
      Marrs insists that Prudential failed to consider or discuss certain evidence
of her disability in its denial of her long-term disability benefits. She points out
seven facts that were not “cited by the administrator in his decision” but does not
explain how any of them indicates that she actually qualified for long-term
disability benefits. Marrs does not—and indeed she could not—point to any rule
that requires plan administrators to discuss every fact put forward by a claimant
regardless of its relevance. The record shows that Marrs failed to present
evidence that any of the doctors involved in this case recommended a work
restriction that would have prevented her from doing her job. In fact, the
evidence before the plan administrator indicated that she could perform her job
duties with reasonable accommodations. In short, the plan administrator’s
omission of certain facts was not an abuse of discretion because none of the
omitted facts was relevant to the plan administrator’s benefits eligibility
determination, which was supported by substantial evidence.
      Second, Marrs contends that her approval for Social Security disability
benefits proves that Prudential’s denial of her long-term disability benefits was
an abuse of discretion. There are at least two problems with this argument.
First, there is no evidence in the administrative record to support it, and our
review is limited to the administrative record. Estate of Bratton v. Nat’l Union
Fire Ins. Co., 215 F.3d 516, 521 (5th Cir. 2000). Second, no evidence of any
contrary Social Security Administration determination was submitted to
Prudential’s plan administrator when it denied Marrs’ benefits. In fact, there is
no evidence that a contrary Social Security disability benefits decision had even
been rendered at the time the plan administrator determined she was ineligible
for benefits. Compare Schexnayder v. Hartford Life and Accident Ins. Co., 600
F.3d 465, 469 n.3 (5th Cir. 2010) (finding a contrary Social Security disability

                                         4
   Case: 10-31224      Document: 00511627078   Page: 5   Date Filed: 10/07/2011



                                  No. 10-31224

benefits determination sufficient to show procedural unreasonableness in an
administrator’s benefits eligibility decision where, unlike here, evidence of that
contrary determination was before the administrator when it made the
determination, and the plan administrator completely ignored the contrary
determination), and Hamilton v. Standard Ins. Co., 404 F. App’x 895, 898 (5th
Cir. 2010) (per curiam) (citing Schexnayder, 600 F.3d at 471 n.3, and explaining,
in an unpublished but persuasive opinion, that a contrary Social Security
Administration determination does not necessarily compel a finding of
procedural unreasonableness where plan administrator acknowledged and
distinguished that determination). Thus, Marrs’ Social Security disability
benefits award does not render the contrary determination at issue here an
abuse of discretion.
                                       B.
      The plan administrator’s denial of Marrs’ long-term disability benefits was
supported by substantial evidence. We therefore REVERSE the summary
judgment entered by the district court and RENDER judgment in favor of
appellants.




                                        5